- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2010 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. Announces its Consolidated Results for the Third Quarter 2010 Rio de Janeiro, October 29 th , 2010 TIM Participações S.A. (BOVESPA: TCSL3 and TCSL4; and NYSE: TSU), the company which controls directly TIM Celular S.A. and Intelig Telecomunicações Ltda., announces its results for the third quarter of 2010. TIM Participações S.A. ( TIM Participações or TIM ) provides telecommunication services with a nationwide presence in Brazil. BOVESPA 1 (lot 1 share) TCSL3: R$7.00 TCSL4: R$5.57 The following financial and operating information, except where otherwise indicated, is presented on a consolidated basis according to BrGaap accounting standards and in Brazilian Reais (R$), pursuant to Brazilian Corporate Law. All comparisons refer to the third quarter of 2009 (3Q09) and second quarter of 2010 (2Q10). The Income Statement and Balance Sheet analysis refers to TIM+Intelig and using 2009 figures in a Pro-forma basis, except when otherwise indicated. NYSE 1 (1 ADR 10 PN shares) TSU: US$32.21 (1) closing prices of Oct 28 th , 2010 3Q10 Highlights 3Q10 Conference Call · Subscriber base grew 19% YoY , reaching 46.9 million lines in September, accompanied by an EBITDA growth of 20% and OFCF growth of 54% in the same period; Conference Call in English: October 29 th , 2010, at: 12:30 PM Brasília time · Recovering 2 nd position in market share for pre-paid segment and confirming 2 nd position in Revenues and EBITDA ; 10:30 AM US ET Conference Call in Portuguese: · New plans Infinity and Liberty represent more than 75% of customer base. Pre-paid Infinity reached 32 million lines while post-paid segment Liberty/Infinity posted 3 million customers (+24% QoQ); October 29 th , 2010, at: 14:30 AM Brasília time 12:30 AM US ET · SAC decreased to R$59 (-30.6% YoY) reaching a new low - reflecting efficiency on acquisition (SAC/ARPU ratio at 2.5x vs. 3.2x in the 3Q09); · MOU continues the upward trend this quarter - at 123 minutes (+37.2% YoY) and a strong evidence of community based success. In 3Q10, ~90% of the traffic was concentrated within TIM s network; · Network quality at 100% for the 7th consecutive month according to Anatel. It s worth noting the lowest call drop metric ever at 0.60%; For further information, please · Gross service revenues of R$4,736 million in the 3Q10, with growth of 9.3% YoY, driven by the outgoing voice revenues (+14.0% YoY); access the Company s website: www.tim.com.br/ir · OPEX slightly increased 2% yearly to R$2,724 million. Efficiency plan continues to play an important role to support commercial activities; · Bad debt at 2.0% of net service revenue reached the lowest level ever; · EBITDA reached R$924 million, a sound growth of 20% YoY and largely supported by the voice service contribution. EBITDA margin reached 25.3% (vs. 22.5% in the 3Q09); Investor Relations Contacts ri@timbrasil.com.br (+55 21) 4009-3446 / 4009-3751 / · Net Profit reached R$124.7 million in 3Q10 vs. R$101.4 million in 2Q10; 4009-4017 · CAPEX grew 28% YoY in 9M10, reaching R$1,475 million, focused on 3G roll-out and 2G expansion and capacity. Avenida das Américas, 3434 Bloco 01 6° andar Barra da Tijuca Rio de Janeiro, RJ - Brazil · Operating FCF at R$603 million in 3Q10 (+54% vs. R$392 MM in 3Q09), or ~17% of net revenues. TIM was awarded the Latin America Wireless Service Provider of the year by the World Finance Magazine. Zip Code 22640-102 Fax: +55 21 4009-3990 Message from Management In the third quarter TIM shows the ability to combine 19% customer base growth with 20% EBITDA growth on a yearly comparison, proving the company s turn-around accomplishment and a change to a more innovative, dynamic, aggressive and quality oriented company. Another strong evidence of sustainable growth is proven by the operating free cash flow in 3Q10, which grew 54% yearly to R$603 million. Network quality reached for the seventh consecutive month 100% of Anatel s target. In addition, the Drop Call metric reached the lowest level ever at 0.60%. Minutes of Use reached 123min/user/month and will continue to grow fast each quarter. We believe this is unavoidable trend which has started with Liberty and Infinity plans and will further accelerate with the FMS. Although overall customer base grew 19% yearly (being 15% on the post- paid), the subscriber acquisition cost (SAC) continued dropping significantly year-over-year (-31% YoY). As for the bad debt, it remained under strict control and standing at the lowest level ever (2.0% of net service revenues). In this quarter we were pleased with the customer base growth. As in the second quarter, TIM led the pack again on the net addition with 40% of incremental additions. Worth noting that in September only, we grab nearly 50% of total net adds. Such performance underscores our view that Infinity and Liberty plans continued to offer the best mix of cost-benefit for the clients. We are deeply grateful with São Paulo users, by leading TIM to the second position in the most competitive and important market in Brazil . In the same sense, we are also please to confirm our leadership position in the northeast region achieved in the second quarter. TIM also recovery the second position national wide in the prepaid segment, with solid ARPU blended. Our investments reached R$463 million this quarter, mainly allocated to enlarge our 2G coverage and capacity as well as increase the 3G coverage which should reach by the end of 2010, 60% of urban population. We plan to close 2010 with 3x more antennas on 3G versus 2009. Voice has been our core-business and the main responsible for the improvements in our results lately. However, in the third quarter onwards TIM will be beyond the voice by completing the Data plans with the Infinity Web, Liberty Web and Smartphone launches. What is Next? Maintaining our customer base growth trend with continuous improvements in profitability and keeping voice strategy of intensive MOU to force the migration of voice to Mobile. Accelerating data penetration via smartphone roll-out, resulting in increasing of top-line driven by new business. We expect to reach over 50 million users in 4Q10. Positive stance, since we are confident on our pattern by combining growth with long distance sustainability. These steps will allow us to consolidate the second position in terms of Value (revenue market share) and EBITDA. Lastly, I am very proud to lead a company that was announced as The Best Latin America Wireless Service Provider of the Year, by the World Finance Magazine ranking. Luca Luciani Operational Performance Brazilian Market Overview Brazilian mobile market reached 191,5 million lines by the end of 3Q10, a yearly growth of 15.3% ( vs. 16.0% in 3Q09). Penetration rate in Brazil reachead 99% in the 3Q10, from Growth fueled by on- net offering 87% in the same period last year. The mobile market growth has been supported by: i) stronger and stable economy with a solid expansion of family s income and consumption ii) increase of Multiple SIM-Card sales (mostly in the pre-paid segment), and iii) on-net offering. and multiple SIM cards Total net additions in the third quarter totalled 6.3 million versus 6.5 million in the same period last year, a decrease of 3% YoY and +5% QoQ. Breaking down the market into pre and post-paid segments, the first one reached 157.3 million users in the quarter (+15.2% YoY), and accounting for 82.1% of total market. As for the post-paid, total users reached 34.2 million, a 15.7% increase versus the same period last year. TIM s Performance Total subscriber base ended the third quarter with 46.9 million lines, 18.5% up from 3Q09 and representing a market share of 24.5%. Total net additions in the period came in at 2.5 million lines, reaching 40% of net share in the quarter (vs. 34% in 2Q10 and 27% in 3Q09). TIM was the leader in net adds for the second consecutive quarter, confirming market acceptance of Infinity and Liberty plans. In addition, TIM recovered the second position in total pre-paid subscriber base. Net adds leadership in two consecutive quarters In this quarter, TIM renewed the highest volume of gross adds reaching 7.5 million lines, up 25.8% YoY, with the growth pace followed by both segments pre and post-paid. It is worth highlighting that the adherence of SIM-only in the post-paid segment already accounts for over than 70% of the gross adds, an evidence of the great success of this new approach for the segment. Gross adds renewing highest level& & with Our disconnections reached 4.9 million, with a churn rate of 11.1% in the quarter (vs. 10.1% in the 2Q10 or 10.9% in 3Q09). The stronger commercial activity that TIM has been pushing in the last quarters eventually led to a higher blended churn derived by the pre- paid segment. Moreover this growth was partially offset by a lower churn on post-paid segment where our SIM-only offers are not just providing more value for customers but also preventing the increase of bad debt. >70% in chip-only model Subscriber base Post-paid segment reached 7.2 million users, a 14.6% YoY growth vs. +11.7% in 2Q10. Since 2Q09, TIM has been consistently increasing post-paid customer base which this quarter had an addition of 279k new adds (vs. 87k in 3Q09). Infinity and Liberty plans (together with Chip-only model) ended the quarter with 3 million post-paid customers. 32 million In the pre-paid front, total users reached 39.7 million, up 19.3% YoY - largely impacted by the Infinity plan, which has surpassed 32 million users (more than 80% of the base) and promoted an increase of ~50% YoY in the pre-paid MOU. users in Infinity plan Network & Quality: Our GSM coverage reached 94% of the urban population, serving 3,200 cities. Despite a continuous steep traffic increase in the past quarters, TIM consolidated its leadership on Anatel s network quality indicator scoring 100% of the goals for the last 7 consecutive months. In addition, in September TIM reached new low of 0.60% for Call Drop metric (vs. 1.21% in 3Q09). Such result reinforces TIM s commitment to provide top notch service quality while pushing MOU intensive strategy. Network quality at the highest level As for data coverage, TIM provides GPRS technology to 100% of its footprint, and ~80% is covered by EDGE technology. The Third Generation Technology (3G) had its roll-out speeded-up and now it is present in 181 cities reaching 51.6% of urban population in Brazil. We expected to further accelerate the 3G roll-out reaching near 60% of urban population at the end of 2010 (around 300 cities). Marketing Performance In the 3Q10 , TIM added to the well-known unique voice offers another distinctive range of offer for the data services. On the voice side , and for the consumer segment, the company maintained the Infinity and Liberty offers, together with the SIM-only strategy, stimulating high usage (local + LD) leveraged by the community concept. Moreover, TIM also targeted the corporate market, continuing with the offers launched in the 2Q10 and launching new specific offers through its business channel and promoting Intelig services. For the post-paid segment , TIM maintained the offers launched in the beginning of the year, and created new promotions such as Infinity Familia that offers free and unlimited calls among four TIM numbers, including calls to TIM Fixo . In the business market , TIM launched TIM Empresa Mundi , an innovative offer which consists in a bundle of minutes including local and long distance calls (nationwide and to more than 20 countries through the 41 code), all at a single tariff and with no roaming charges. As for the pre-paid segment , TIM also intensified advertisement on Father s day top leverage Infinity plan, which is based on 25 cents tariff per calls (either local and LD to on- net). Moving to data services , TIM recently launched new offers following the strategy to speed-up services, such as: New TIM Web: New TIM Web , is an internet key access plan that was remodeled, coming from charging per megabytes to now being based on time spend. We believe this is a more transparent for our clients making it easier to monitor bill and usage. Promotionally, the internet access is free of charges between 0AM and 8AM. billing based per time rather than per traffic Liberty Web , a post-paid data plan launched on Father s Day, which consists of bundling top unlocked smartphones for either new or current users. For this promotional combo, clients have six months of free and unlimited internet access. Regarding the devices, smartphones can be paid in 12 installments via credit card. Infinity Web: Infinity Web consists in an unlimited daily internet access for a fixed fee (R$0.50 per day). TIM stimulates the migration of internet cafe s users to the internet mobile, having an anywhere, anytime concept for a more competitive tariff. It s important to say that handsets for this plan are at a very competitive price, and the option of purchase via credit card makes it easier for the target audience (lower income class) to fit in to their share-of- wallet . the lan-house substitution TIM was the On the handset side, TIM maintained its strategy of cutting subsidies, focusing on service rather than on handsets subsidy, which continued to be sold based on SIM-only approach with 12 installments. Moreover, handset portfolio is always being renewed with innovative devices like iPhone 4. first to sell the iPhone 4 For Fixed services , the company enlarged its TIM Fixo portfolio with a new plan called TIM Fixo Mais , which consists of a monthly fee of R$39.9 (R$20 for ported clients) for 1,000 minutes to any F-F calls. Also, TIM promotionally added to all of its fixed post-paid clients (new and current) free termination to three TIM mobile numbers until the end of the year. On the Intelig, we continued the business turnaround. In this quarter we launched the Se Liga 23 , an offer that targets residential segment by providing national and international long distance call through the 23 code. With this promotion, the customer is able to make F-F long distance calls for R$0.23 per minute at any time of the day, breaking paradigms and changing the usage habits of its clients. On the corporate side, we promoted a new plan called Sem Fronteiras 23 , which aims at SME by charging national long distance for the same tariff as local calls, in addition to extending unlimited free calls to any mobile TIM line (resulting in saves up to 50%). In sum, third quarter marked our new positioning on the data market (Infinity and Liberty Web launchings), and the consolidation of our voice strategy stimulating on-net traffic among the largest community base in Brazil and supported by a more robust infrastructure. Financial Performance Selected financial data Revenues DESCRIPTION 3Q10 3Q09 % Y-o-Y 2Q10 % Q-o-Q TIM+Intelig TIM+Intelig TIM+Intelig R$ thousands Gross Revenues 7.3% 4.6% Telecommunications Services 9.3% 4.1% Telecommunications Services & Others - Mobile 8.5% 3.8% Usage and Monthly fee 2,250,890 2,019,782 11.4% 2,143,272 5.0% Value added services - VAS 564,887 495,580 14.0% 550,227 2.7% Long distance 586,280 468,051 25.3% 591,452 -0.9% Interconnection 922,687 993,839 -7.2% 902,224 2.3% Others 72,241 73,603 -1.9% 48,222 49.8% Telecommunications Services & Others - Fixed 19.6% 7.6% Handset sales -10.4% 11.3% Discounts and deductions 10.3% 8.0% Taxes and discounts on services (1,349,037) (1,148,834) 17.4% (1,232,848) 9.4% Taxes and discounts on handset sales (176,431) (234,132) -24.6% (180,056) -2.0% Net Revenues 6.1% 3.3% Services 6.3% 2.1% Products 2.8% 22.5% Operating Revenues Gross service revenues: +9.3% YoY Gross service revenues grew by 9.3% YoY (or 4.1% QoQ), reaching R$4,736 million in the quarter. Gross product revenues amounted to R$438 million, a drop of 10.4% YoY (or +11.3% QoQ). As a result, total gross revenues reached R$5,173 million in the 3Q10, an increase of 7.3% when compared to the same period a year ago and +4.6% vs. 2Q10. The main gross revenues breakdown and highlights for the mobile business are presented as follows: Positive elasticity on traffic Outgoing revenues grew 14.0% Voice outgoing revenues (usage+LD) continued to register a significant improvement YoY, growing by 14.0% in the 3Q10. The performance was backed by local and LD services, as a result of the positive traffic growth elasticity seen in our innovative plans ( Infinity and Liberty ). Voice strategy continues to enlarge usage within TIM community (both for local and LD calls). Outgoing traffic this quarter went up 80% when compared to the same period of last year, being approximately 90% on-net. Usage and monthly fee revenues achieved R$2,251 million this quarter, a yearly growth of 11.4%. The usage revenue growth follows the strong on-net traffic increase in the period, thus improving revenues without bringing additional interconnection cost. Furthermore, our recent innovative corporate plans (i.e. Liberty Empresa) also played a role in this growth, as our customer base is getting traction following an intense publicity and advertising activity. #1 LD traffic carrier Long distance revenues reached R$586 million in the quarter, a jump of 25.3% when compared to 3Q09. TIM continues to leverage its long distance service by providing a distinctive and unique value proposition for its users. Fixed to mobile substitution continues to unlock hidden value from LD pre-paid traffic. Following this approach, the company was able to reach a remarkable #1 position in the LD traffic volume (with more than 40% of share scored in Q2). ITX revenues continues to drop (28% of net serv. rev.) Interconnection revenues drop 7.2% YoY to R$923 million, following incoming traffic drop as a consequence of market trend. TIM offers has been changing customer s traffic profile, from receivers to callers, thus reducing MTR dependency on revenues. As a result, incoming revenues now represents 28% of net service revenues (vs. 32% a year ago). VAS revenues amounted at R$565 million, a growth of 14.0% YoY. By the end of this quarter, TIM enlarged its data portfolio launching plans targeting both pre-paid and post- paid segments. The positive impact of these innovative offers (increase of data as % of gross service revenues) should appear in the coming quarters along with the plans take-up. Handset revenues totaled R$438 million (-10.4% vs. 3Q09). The yearly drop is becoming less intense since TIM started to push SIM-only sales in 3Q09 following Infinity and Liberty plans. The strategy has had high adherence among new acquisitions, and more than 70% of post-paid gross additions came in SIM-only model. Speeding-up Intelig s turn- around Fixed revenues , which includes Intelig and TIM fixo, totaled R$339 million in the 3Q10, 19.6% higher when compared to the same period of last year. Since the beginning of the year, Intelig had its brand reshaped and corporate offer remodeled, supporting the YoY revenue growth, which should continue to accelerate in the coming quarters. Consolidated Net service revenues reached R$3,387 million in the quarter, an increase of 6.3% when compared to the same period last year. The improvement was highly leveraged by the outgoing voice revenues. High usage growth amid top notch quality network MOU (minutes of use) continued to show a significant yearly and quarterly growth, reaching a record of 123 minutes in 3Q10, up 37% vs. 90 minutes in 3Q09. The size of this achievement can be seen if we note that only in this quarter we carried over than 50% of 2009 full year traffic outgoing. This is a clear result of our commitment on having a robust network infra-structure, enabling us to push MOU intensive strategy while maintaining high standard of quality. Lower ARPU offset by better contribution ARPU (average revenue per user) was R$23.4 in the quarter posting a yearly reduction of 10.0%. Pre-paid ARPU had the impact of the incoming drop, due to F-M substitution. On the post-paid side, although ARPU presented a YoY drop, MARPU (ARPU contribution) registered a positive variation as our offers attract a healthier revenue profile (i.e. avoiding costs such as bad debt, subsidies and interconnection). Selected financial data Operating Costs and Expenses DESCRIPTION 3Q10 TIM+Intelig 3Q09 TIM+Intelig % Y-o-Y 2Q10 TIM+Intelig % Q-o-Q R$ thousands Operating Expenses 2.1% 3.0% Personnel expenses (138,636) (161,138) -14.0% (146,779) -5.5% Selling & marketing expenses (935,324) (887,604) 5.4% (854,498) 9.5% Network & interconnection (1,075,302) (1,055,408) 1.9% (1,044,935) 2.9% General & administrative (122,653) (117,699) 4.2% (125,981) -2.6% Cost Of Goods Sold (385,698) (335,308) 15.0% (355,297) 8.6% Bad Debt (69,397) (102,887) -32.6% (90,458) -23.3% Other operational revenues (expenses) 2,979 (7,268) - (26,147) - Operating Costs and Expenses OPEX driven by more intense commercial activities Total Operating costs and expenses slightly increased 2.1% YoY to R$2,724 million in the 3Q10, as a result of a more intense commercial activity (higher net addition and new plans advertisement) although we continue to deliver more efficiency in operations (e.g. bad debt and personnel). Costs and expenses breakdowns are presented as follows: Personnel expenses totaled R$139 million, falling 14.0% when compared to the same period of last year. The drop has been driven by Company s restructuring towards commercial focus and headcount reduction (-2.9% YoY). Increase driven by Advertising of new data plans and Fistel Selling & Marketing expenses amount to R$935 million, 5.4% higher when compared to the same period last year. Commercial activities intensified in this quarter, causing another high in terms of gross additions and also boosting data offers launch. These events led to a growth on advertising / publicity expenses and Fistel taxes. The increase was in part compensated by a reduction of third-party services and expenses related to handset sales. ITX cost drop amid significant traffic volume growth Network and Interconnection cost reach R$1.075 million in the 3Q10, a slight increase of 1.9% YoY. The increase was concentrated in the network fixed costs, following a more aggressive 3G roll-out and network integration with Intelig. The increase was partially offset by interconnection cost reduction YoY amid a significant outgoing traffic increase (+80% YoY) which was fully concentrated within our network and bringing no additional interconnection cost. Today, approximately 90% of the traffic is on-net (local and LD), where customers are benefiting from the largest community in Brazil. General and Administrative expenses (G&A) totaled R$123 million in the 3Q10, an increase of 4.2% YoY, but a decrease when analyzing G&A over net service revenues (3.6% in 3Q10 vs. 3.7% in 3Q09). Cost of Goods Sold raised 15% YoY to R$386 million in the quarter mainly explained by the carry over effect on subsidy deferral from past quarters sales. Excluding this carry effect, our COGS would be 11% lower than a year ago. Bad debt at the lowest level of 2% of serv. revenues Bad Debt expenses reduced to R$69 million, down 32.6% YoY, amid a post-paid base increased of 14.6%. This is a consistent reduction on bad debt each quarter, an evidence of rational go-to-market approach based on naked SIM-Card sales and efficient customer credit scoring. As a result, in this quarter bad debt as a percentage of net service revenues reached its lowest level in TIM s history at 2.0%, down from 3.2% registered in 3Q09. SAC/ARPU sharp drop even after record in sale Subscriber Acquisition Costs (where SAC subsidy + commissioning + full advertising expenses) reduced to R$59 in the quarter, a significant yearly drop of 30.6%. The performance reflects our efficiency on acquisition, although still delivering a record high in gross additions. SAC/ARPU ratio at 2.5x continue to decline (vs. 3.2x in the 3Q09). EBITDA Sound EBITDA growth of 20% YoY EBITDA (earnings before interests, taxes, depreciation and amortization) reached R$924 million (or R$1,038 million under IFRS), the number represents an expansion of R$152 million or 19.6% versus 3Q09. The expansion is mainly explained by the performance of voice outgoing service contribution (voice revenues interconnection costs), which registered a growth rate of 18.7% YoY. At the same time, TIM continues to push SIM-only sales and reducing the dependency of interconnection on EBITDA, from 36% in 3Q09 to 28% in 3Q10. As a result, EBITDA margin reached 25.3% (or 28.2% in IFRS), a sound increase when compared to 3Q09 EBITDA margin of 22.5%. The improvement is an evidence of good balance between commercial approach and profitability focus. EBITDA and EBITDA margin Depreciation and Amortization Depreciation and amortization accounted for R$667 million in the third quarter, a drop of 3.8% when compared to the 3Q09. EBIT EBIT growth more than 3x YoY EBIT (earnings before interest and taxes) totaled R$257 million in the 3Q10. In a yearly comparison, EBIT performed well above R$79 million registered in the 3Q09 (or over 3x YoY) - following a greater EBITDA result in the quarter. Net Financial Result Net financial expenses totaled R$61 million in the quarter versus R$89 million positive result registered a year ago. The positive result in 3Q09 was impacted by FX variation gain of R$165 million from a non-hedged debt of Intelig. Excluding this effect, the number would be negative in R$76 million. As for the quarterly comparison, 3Q10 figures was in-line with 2Q10 results. Income and Social Contribution Taxes Income and Social Contribution taxes came at R$70.6 million versus a credit of R$27.6 registered a year ago. The 3Q09 result was impacted by the reversion of tax provisioning of our subsidiary, TIM Celular, in R$38.5 million and by the reversion of provisioning from Income and Social Contribution taxes contingence in R$14.5 million due to the adherence of REFIS fiscal benefit. Net Profit Consolidated Net Profit reached R$124.7 million in 3Q10 , against a profit of R$194.9 million in 3Q09, a drop of 36% only due to the positive impact from the FX gain in 3Q09 (as previously mentioned). On a quarterly comparison, net income grew by 23%. CAPEX (Investments) Investments totaled R$463.2 million in the 3Q10 (~13% of net revenues), a decrease of 13.6% YoY. If we take into account 9M figures, in 2010 Capex reached R$1,475 million which represents an increase of 28% on yearly comparison. When considering only network, investments increased by 14% YoY, mainly 2G capacity/expansion and 3G roll-out speed-up. Net financial position and free cash flow Gross Debt amounted to R$ 3,448 million (of which 73% long term), slightly down from R$3,503 million in 3Q09, but with a considerable decrease if compared to the 2Q10 (R$4,224 million). Such decrease is due to the amortization of R$878 millions debts in this quarter. Company s debt is composed by long-term financing from BNDES (Brazilian Economic and Social Development Bank), BNB (Banco do Nordeste do Brasil) and EIB (European Investment Bank), as well as borrowings from other local and international financial institutions. Approximately 22% of our total debt is denominated in foreign currency (USD), and it is 100% hedged in local currency. Average cost of debt stood at 10.0% in the 3Q10 compared to 9.74% in the 3Q09. Cash and Cash equivalents reached R$ 1,369 million , resulting in a net debt position of R$ 2,079 million and 18% lower than 3Q09 (R$464 million). Operating Free Cash Flow was R$603 million , an increase of 53.9% when compared to the same period of last year (without Intelig figures) and mainly backed by an EBITDA expansion YoY of R$152 million. As a result, net cash flow reached R$441 million vs. R$356 in 3Q09. Ownership Breakdown About TIM Participações S.A. TIM Participações S.A. is a holding company that provides telecommunication services all across Brazil through its subsidiaries, TIM Celular S.A. and Intelig Telecomunicações LTDA. TIM Participações is a subsidiary of TIM Brasil Serviços e Participações S.A., a Telecom Italia group company. TIM launched its operations in Brazil in 1998 and consolidated its nationwide footprint in 2002, thus becoming the first wireless operator to be present in all of Brazilians states. TIM provides mobile, fixed and long distance telephony as well as data transmission services, with the focus always on the quality of the services offered to clients. Thanks to the GSM technology, TIM has a nationwide reach of approximately 94% of the urban population the widest GSM coverage in Brazil, with presence in 3,200 cities. TIM also provides extensive data coverage services in the country, 100% of it using GPRS, ~80% using EDGE, besides having a sophisticated Third Generation (3G) network serving around 50% of the country s urban population. The Company has international roaming agreements for TIM clients with more than 450 networks available in more than 200 countries across six continents. » Integrated company with a nationwide footprint since 2002 » Network: largest GSM coverage and proven quality » Innovative offers: new concepts leveraging TIM community » Brand: associated to innovation and quality attributes » Sustainability: Maintained in ISE index for 2009/2010 The TIM brand is strongly associated with innovation and quality. During its presence in the country, it has become the pioneer in a diversity of products and services, such as MMS and Blackberry in Brazil. Continuing this trend, it renewed its portfolio in 2009 to position itself as the operator that devises Plans and Promotions that Revolutionize . It launched two families of plans Infinity and Liberty , in addition to the sophisticated Da Vinci . The new portfolio is based on an innovative concept, with a great deal of incentive to use (billing by call, unlimited use) and constantly explores the concept of TIM community, the largest in the country, with 47 million lines in Brazil. In December 2009, the company concluded the merger of 100% of Intelig, which provides fixed, long distance telephony and data transmission services in Brazil. The merger, announced in April last year, is supporting the expansion of TIM´s infrastructure, a combination that allows to speed up the development of the 3G network, to optimize the cost of renting facilities, and also to improve our competitive positioning in the telecom market. TIM Participações is a publicly-held company, whose shares are listed on the São Paulo Stock Exchange (BM&FBOVESPA) and ADRs (American Depositary Receipts) are listed on the New York Stock Exchange (NYSE). TIM is also included in a select group of companies of the Corporate Sustainability Index(ISE) of BM&FBOVESPA. Disclaimer This document may contain forward-looking statements. Such statements are not statements of historical fact and reflect the beliefs and expectations of the Company's management. The words "anticipates , "believes , "estimates , "expects , "forecasts , "plans , "predicts , "projects , "targets" and similar words are intended to identify these statements, which necessarily involve known and unknown risks and uncertainties foreseen, or not, by the Company. Therefore, the Company s future operating results may differ from current expectations and readers of this release should not base their assumptions exclusively on the information given herein. Forward-looking statements only reflect opinions on the date on which they are made and the Company is not obliged to update them in light of new information or future developments. Attachments Attachment 1: Balance Sheet Attachment 2: Income Statements Attachment 3: 2009 Income Statements (Pro-forma TIM + Intelig) Attachment 4: Cash Flow Statements Attachment 5: EBITDA Attachment 6: Consolidated Operational Indicators Attachment 7: Glossary The Complete Financial Statements, including Explanatory Notes, are available at the Company s Investor Relations Website: www.tim.com.br/ir Attachment 1 TIM PARTICIPAÇÕES S.A. Balance Sheet (BR GAAP) (R$ Thousand) DESCRIPTION 3
